DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9,13-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Remboski et al. (US 2019/0093757).
	Regarding claim 1, Remboski et al. teach:
A lubricant supported electric motor (title) comprising: 
a stator (14, Fig 1) extending along an axis (24) and defining a stator raceway; 
a rotor (12) extending along the axis and movable relative to the stator (14); 
wherein the rotor presents a rotor raceway (by “G”) disposed in spaced relationship with the stator raceway to define at least one hydrostatic or hydrodynamic support chamber (G);
a lubricant (16) disposed in the at least one hydrostatic or hydrodynamic support chamber (G) radially between the rotor (12) and the stator (14) for supporting the rotor relative to the stator (para 21);
a drive hub coupled to the rotor, wherein the drive hub is rotatable in response to rotation of the rotor, the drive hub configured to rotate a wheel attached thereto (paras 26-27- the wheel inherently has some sort of a hub).

Regarding claim 3/1, Remboski et al. teach wherein the drive hub is coupled to the rotor via a coupler member (paras 26-27 – speed reducer).

Regarding claim 4/3, Remboski et al. teach wherein the coupler member is torsionally stiff and axially and radially compliant (paras 26-27).

Regarding claim 5/1, Remboski et al. teach wherein the coupler member extends axially between the rotor and the drive hub and is attached directly to the drive hub and the rotor (paras 26-27).

Regarding claim 6/1, Remboski et al. teach wherein the coupler member extends between a ring gear and the drive hub and is attached directly to the drive hub and the ring gear, wherein the ring gear is operatively coupled to the rotor and rotates in response to rotation of rotor (paras 26-27).

Regarding claim 7/1, Remboski et al. teach further comprising a wheel fixedly attached to the drive hub (paras 26-27).

Regarding claim 8/7, Remboski et al. teach wherein rotation of the rotor is transferred directly to the drive hub, and rotation of the drive hub is directly transferred to the wheel such that the wheel rotates in accordance with the rotation of both the rotor and the drive hub (paras 26-27- same as Applicant’s para 20 in US 20210135539 A1).

Regarding claim 9/7, Remboski et al. teach wherein rotation of the rotor is transferred to the drive hub via a planetary reduction assembly having a ring gear, and rotation of the drive hub is directly transferred to the wheel such that the wheel rotates in accordance with the rotation of the drive hub and the ring gear (paras 16-27).

Regarding claim 13/1, Remboski et al. teach further comprising a planetary gear system disposed between the rotor and the drive hub, wherein rotation of the rotor is transferred to the drive hub via the planetary gear system (paras 26-27).

Regarding claim 14/13, Remboski et al. teach wherein the rotor is engaged with a plurality of planet gears, the plurality of planet gears engage a ring gear, and the ring gear is coupled to the drive hub via a coupler member (paras 26-27).

Regarding claim 15/14, Remboski et al. teach wherein the rotor (12) is disposed radially inside the stator (14), and the planetary gear system (44) is engaged with an inner diameter of the rotor (para 25, Figs 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Vogler (WO 2013026659).
Regarding claim 2/1, Remboski et al. teaches the invention as discussed above, except wherein the drive hub includes a disc portion and a post portion, wherein the disc portion extends radially outward from the post portion, and the post portion extends axially along the axis and is disposed radially within the stator.
Vogler teach an apparatus wherein the drive hub (17) includes a disc portion and a post portion (see annotated Fig 1 below), wherein the disc portion extends radially outward from the post portion, and the post portion extends axially along the axis and is disposed radially within the stator (13).

    PNG
    media_image1.png
    702
    936
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. wherein the drive hub includes a disc portion and a post portion, wherein the disc portion extends radially outward from the post portion, and the post portion extends axially along the axis and is disposed radially within the stator, as Vogler teach.
The motivation to do so is that it would provide more room to the vehicle occupants (abstract of Vogler).



Regarding claim 10/1, Remboski et al. teaches the invention as discussed above, except wherein the stator is attached to a connection structure that extends axially within the stator.
	Vogler teaches wherein the stator (13) is attached to a connection structure (18) that extends axially within the stator (13).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. wherein the stator is attached to a connection structure that extends axially within the stator, as Vogler teach.
The motivation to do so is that it would provide more room to the vehicle occupants (abstract of Vogler).

Regarding claim 11/10 Remboski et al. do not teach wherein the drive hub includes a post portion disposed radially within the connection structure and the connection structure supports the drive hub for rotation via bearings.
Vogler teach wherein the drive hub (17) includes a post portion (see annotated Fig 1 below) disposed radially within the connection structure (18) and the connection structure supports the drive hub (17) for rotation via bearings (see annotated Fig 1 below).

    PNG
    media_image2.png
    773
    894
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. wherein the drive hub includes a post portion disposed radially within the connection structure and the connection structure supports the drive hub for rotation via bearings, as Vogler teach.
The motivation to do so is that it would provide more room to the vehicle occupants (abstract of Vogler).

Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Schmeink (WO 2012/059129).
Regarding claim 17, Remboski et al. teach:
A lubricant supported electric motor (title) comprising: 
a stator (14, Fig 1) extending along an axis (24) and defining a stator raceway; 
a rotor (12) extending along the axis and presenting a rotor raceway (not labeled, but by “G”- or radially outer portion of rotor), the rotor moveably disposed relative to the stator (14); 
a gap (“G) defined radially between the stator (14) and the rotor (12), the gap configured to receive a lubricant (16) therein for supporting the rotor relative to the stator.
Remboski et al. do not teach a drive hub attached to the rotor via a coupler member, wherein the coupler member is torsionally stiff and axially and radially compliant.
Schmeink teaches an apparatus having a drive hub attached to the rotor via a coupler member, wherein the coupler member is torsionally stiff (page 9, para 2) and axially and radially compliant (inherent since it is stiff, also else it would not perform as disclosed since it is a coupling attached to a rotating element).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. to have a drive hub attached to the rotor via a coupler member, wherein the coupler member is torsionally stiff and axially and radially compliant, as Schmeink teaches.
The motivation to do so is that it would allow one to connect parts together (page 9, para 2 of Schmeink). 

Regarding claim 20, Remboski et al. teach:
A lubricant supported electric motor (title) comprising:
a stator (14, Fig 1) extending along an axis (24) and defining an stator raceway; 
a rotor (12) extending along the axis and presenting a rotor raceway (radially outer portion of rotor), the rotor moveably disposed relative to the stator; 
a gap (G) defined radially between the stator (14) and the rotor (12), the gap configured to receive a lubricant (16) therein for supporting the rotor relative to the stator; 
a plurality of planet gears (44, para 25) in meshed engagement with the rotor; 
a ring gear (42) in meshed engagement with the plurality of planet gears; 
a drive hub attached to the ring gear (paras 26-27- the wheel inherently has some sort of a hub).
Remboski et al. do not teach a drive hub attached to the ring gear via a coupler member, wherein the coupler member is torsionally stiff and axially and radially compliant; and a connection member supporting the drive hub for rotation, wherein the stator is fixed relative to the connection member.
Schmeink teach a device with a drive hub (3, Fig 1) attached via a coupler member (25), wherein the coupler member is torsionally stiff and axially and radially compliant (page 9, para 2 - inherent since it is stiff, also else it would not perform as disclosed since it is a coupling attached to a rotating element); and a connection member (24) supporting the drive hub (3) for rotation, wherein the stator (fixed component 7) is fixed relative to the connection member.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. to have a drive hub attached to the ring gear via a coupler member, wherein the coupler member is torsionally stiff and axially and radially compliant; and a connection member supporting the drive hub for rotation, wherein the stator is fixed relative to the connection member, as Schmeink teach.
The motivation to do so is that it would allow one to connect parts together (page 9, para 2 of Schmeink). 


Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Remboski et al. (US 2019/0093757) in view of Schmeink (WO 2012/059129), further in view of Vogler (WO 2013026659).
Regarding claim 18/17, Remboski et al. in view of Schmeink teaches the invention as discussed above, except further comprising a connection structure supporting the drive hub for rotation, wherein the drive hub includes a post portion extending axially into and radially within the connection structure, wherein the stator surrounds the connection structure.
Vogler teaches a machine further comprising a connection structure (18) supporting the drive hub (17) for rotation, wherein the drive hub includes a post portion extending axially into and radially within the connection structure (see annotated Fig 1 above), wherein the stator (12,13) surrounds the connection structure (18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Remboski et al. in view of Schmeink to further comprising a connection structure supporting the drive hub for rotation, wherein the drive hub includes a post portion extending axially into and radially within the connection structure, wherein the stator surrounds the connection structure, as Vogler teaches.
The motivation to do so is that it would provide more room to the vehicle occupants (abstract of Vogler).
Allowable Subject Matter
Claims 12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 12/10 inter alia, the specific limitations of “…wherein the stator is coupled to the connection structure via a coupler member, wherein the coupler member is torsionally stiff and axially and radially flexible….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 16/10 inter alia, the specific limitations of “…wherein a portion of the connection structure is disposed axially adjacent the rotor and a seal member extends between the connection structure and the rotor, the seal member in contact with both the connection structure and rotor, wherein the seal member is fixedly attached to the connection structure or the rotor….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 19/18 inter alia, the specific limitations of “…further comprising a chamber defined by the drive hub, rotor, and connection structure, wherein the gap is disposed within the chamber, wherein lubricant is provided to the chamber via a passageway formed in the connection structure….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834